536 Pa. 267 (1994)
639 A.2d 20
Tyrone M. ANTUS, Appellant,
v.
WORKMEN'S COMPENSATION APPEAL BOARD (SAWHILL TUBULAR DIVISION, Cyclops Industries, Inc.).
Supreme Court of Pennsylvania.
Argued March 8, 1994.
Decided March 30, 1994.
Robert L. Lackey, Evans, Garvey & Lackey, Sharon, for appellant.
Neal R. Brendel, Evan A. Bloch, Kirkpatrick & Lockhart, Pittsburgh, for appellee.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
Order affirmed.
NIX, C.J., CAPPY, J., and MONTEMURO, Senior Justice, dissent.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.